DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
        Regarding claim 1, line 10-11, it is not clear what is meant by “the SpCell as a function of the Scell”. It is not clear whether or not “an indication of Scell beam failure” recited in line 16 is the same as “a beam failure of a first beam” recited in line 8. Same rejection is applied to claim 11.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deogun et al (U.S.Pub. # 2020/0404638, newly cited).
          Regarding claims 1,11, Deogun et al disclose a wireless transmit/receive unit (WTRU) (100 of fig. 1) comprising: a transceiver (114 of fig. 1) and a processor (102 of fig. 1) configured to: communicate with a base station on a primary cell (SpCell) (Cell-X of fig. 13,14) and on a secondary cell (Scell) (Cell-Y of fig. 13,14) ; monitor for beam failure of a beam associated with the (Scell) (para. 0242,0243, 0244); detect a beam failure of a first beam associated with the Scell (para. 0242,0243, 0244); select a candidate beam associated with the Scell (para. 0009, 0277); determine an uplink (UL) resource associated with the SpCell as a function of the Scell and preconfigured for Scell beam failure indication (para. 0246-0256, 0261); transmit a scheduling request message using the determined UL resource (para. 0246-0256); receive an UL grant (para. 0269,0293); and -2- 6888548.1Applicant: IDAC HOLDINGS, INC. Application No.: 16/636,210in response to receiving the UL grant, transmit a medium access control (MAC) control element (CE) including at least an indication of Scell beam failure and an identification of the selected candidate beam associated with the Scell 
        Regarding claims 2,12, Deogun et al disclose wherein the transceiver and processor are further configured to: receive an Scell beam failure indication response via a control channel associated with the SpCell, wherein the Scell beam failure indication response indicates at least an Scell index and a downlink (DL) quasi co-location (QCL) reference associated with the Scell; verify that the DL QCL reference matches the candidate beam associated with the Scell; transmit a random access preamble on the Scell using the selected QCL reference and the selected candidate beam; and receive a first random access response (RAR) on the selected candidate beam on the Scell (para. 0242-0243, 0246)  
        Regarding claims 3,13, Deogun et al disclose wherein the Scell beam failure indication response is a physical downlink control channel (PDCCH) order (para. 0251-0253).  
        Regarding claims 4,14, Deogun et al disclose wherein the transceiver and processor are further configured to acquire the UL resource via UL grant (para. 0269,0293).
         Regarding claims 5,15, Deogun et al disclose  wherein the transceiver and processor are further configured to maintain and transition between the following states: a beam failure recovery ongoing state; a no beam failure state; and a beam failure detected state (para. 0430-0469).  
         Regarding claims 6,16, Deogun et al disclose wherein on a condition that the selection of the candidate beam associated with the Scell is unsuccessful because a suitable candidate beam is not found, the identification of the selected candidate beam associated with the Scell has a reserve or null value (para. 0238,0239).  
        Regarding claims 7,17, Deogun et al disclose wherein the transceiver and the processor are configured to monitor for beam failure of a beam associated with the Scell by receiving and monitoring status of beam instances on a per serving cell basis from lower layers (para. 0161,0242-0244).  
         Regarding claims 8,9, Deogun et al disclose wherein the transceiver and the processor are configured to select the candidate beam associated with the Scell by monitoring beam link quality of each beam in a beam link monitoring set or physical downlink control channel (PDCCH) monitoring set based on configured beam link quality metrics and configured beam link failure criteria (para. 0277, 0514-0518).  
        Regarding claims 9,19, Deogun et al disclose wherein the transceiver and the processor are further configured to prioritize a beam recovery associated with the SpCell over a beam recovery associated with the Scell and cancel an ongoing beam failure recovery associated with the Scell when a beam recovery associated with the SpCell occurs (para. 0283-0300).
        Regarding claims 10,20, Deogun et al disclose wherein the UL resource is a physical uplink control channel (PUCCH) UL resource (para. 0276).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416